DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered. Claims 1, 5-7, 9-10, 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … sending an application data packet by a sending peer, to an internet key exchange (IKE) daemon; encapsulating, at the IKE daemon, the application data packet with the a data destination identifier, and obtaining an IKE packet incorporating the data destination identifier in an IKE extension header; sending an application specific session negotiation packet, by the sending peer, to establish a secure IKE tunnel between the sending peer and a receiving peer; sending the IKE packet from the sending peer to the receiving peer over the secure IKE tunnel; de-multiplexing, at the receiving peer, the received IKE packet to identify a data destination that receives the application data packet, the data destination identified based on a the data destination identifier included in the IKE extension header; and forwarding the application data packet to a the receiving peer when the data destination is the receiving peer …in combination and relationship with the rest of claim as being claimed in claims 1, 10, 17.
Therefore, claims 5, 6, 7, 14-16, 18 are allowable as being dependent upon independent claims 1, 10, 17.

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … send an application data packet to an IKE daemon; trigger said IKE daemon to encapsulate the application data packet with a data destination identifier and obtain an IKE packet incorporating the data destination identifier in an IKE extension header; transmit an application specific session negotiation packet to a receiving peer, in order to establish a secure IKE tunnel between the sending peer and the receiving peer; and send the IKE packet to the receiving peer over the secure IKE tunnel: and wherein the receiving peer is configured to de-multiplex received IKE packet using a de-multiplexer, and identify a data destination that receives the application data packet, based on the data destination identifier included in the IKE extension header. …in combination and relationship with the rest of claim as being claimed in claim 9.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to peer to peer communication in ad-hoc and cloaked network.

Akhter et al (Pub. No. US 2009/0175194); “IP Security within Multi-Topology Routing”;
-Teaches performing IKE session for each topology…separate identities of the IKE sessions can be established in-band, or can be represented via a demux field in the IKE packets…see par. 40, 43-44.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436